EXHIBIT 10.25 (ii)

 

THIRD AMENDMENT OF THE

ANTHEM 401(K) LONG TERM SAVINGS INVESTMENT PLAN

(SECOND RESTATEMENT EFFECTIVE JANUARY 1, 1997)

 

Pursuant to rights reserved under Article X of the Anthem 401(k) Long Term
Savings Investment Plan (the “Plan”), Anthem Insurance Companies, Inc. (the
“Company”) hereby amends the Plan, effective (except as otherwise expressly
provided herein) as of January 1, 2002, as follows:

 

1. Limitations on Contributions.    Section 5.4 of the Plan is hereby amended to
provide, in its entirety, as follows:

 

  5.4   Maximum Annual Additions.    Except for catch-up contributions permitted
under Section 4.1(a)(v) of the Plan, the maximum Annual Additions that may be
contributed or allocated to a Participant’s Accounts under the Plan for any
Limitation Year shall not exceed the lesser of:

 

  (i)   $40,000, as adjusted for increases in the cost of living under Section
415(d) of the Code, or

 

  (ii)   100 percent of the Participant’s compensation, as defined below, within
the meaning of Section 415(c)(3) of the Code, for the Limitation Year.

 

2. Modification of Top-Heavy Rules.    Article XIII of the Plan is hereby
amended as follows:

 

Section 13.5(d) is hereby amended to provide, in its entirety, as follows:

 

  13.5(d)   “Key Eligible Employee” means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the determination date was an officer of the employer having annual
compensation greater than $130,000 (as adjusted under Section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2002), a 5-percent owner of the
employer, or a 1-percent owner of the employer having annual compensation of
more than $150,000. For this purpose, annual compensation means compensation
within the meaning of Section 415(c)(3)

 

1



--------------------------------------------------------------------------------

 

of the Code. The determination of who is a Key Eligible Employee will be made in
accordance with Section 416(i)(1) of the Code and the applicable regulations and
other guidance of general applicability issued thereunder.

 

A new final paragraph is hereby added to Section 13.8 of the Plan to provide, in
its entirety, as follows:

 

Employer matching contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of Section 416(c)(2) of the
Code and the Plan. The preceding sentence shall apply with respect to matching
contributions under the Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another plan, such other plan. Employer
matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of Section 401(m) of
the Code.

 

A new Section 13.10 is hereby added to the Plan to provide, in its entirety, as
follows:

 

  13.10   Determination of Present Values and Amounts.    This Section 13.10
shall apply for purposes of determining the present values of Cumulative Accrued
Benefits and Cumulative Account Balances of Eligible Employees as of the
determination date.

 

  (a)   Distributions during Year Ending on the Determination Date. The present
values of Cumulative Accrued Benefits and the amounts of Cumulative Account
Balances of an Eligible Employee as of the Determination Date shall be increased
by the distributions made with respect to the Eligible Employee under the Plan
and any plan aggregated with the Plan under Section 416(g)(2) of the Code during
the 1-year period ending on the Determination Date. The preceding sentence shall
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Section
416(g)(2)(A)(i) of the Code. In the case of a distribution made for a reason
other than separation from service, death, or Disability, this provision shall
be applied by substituting 5-year period for 1-year period.

 

  (b)   Eligible Employees Not Performing Services during Year Ending on the
Determination Date. The Cumulative Accrued Benefits and Cumulative Account
Balance of any individual who has not performed services for the Employer during
the 1-year period ending on the determination date shall not be taken into
account.

 

3. Repeal of Multiple Use Test.    Section 4.8 of the Plan is hereby amended by
the addition of a new final paragraph which provides, in its entirety, as
follows:

 

2



--------------------------------------------------------------------------------

The Multiple Use Test described in Treasury Regulation Section 1.401(m)-2 and
the Plan shall not apply for Plan Years beginning after December 31, 2001.

 

4. Increase in Compensation Limit.    The first paragraph of Section 2.15 of the
Plan is hereby amended by the addition of a new last sentence which provides, in
its entirety, as follows:

 

The Compensation of each Participant taken into account in determining
allocations for any Plan Year beginning after December 31, 2001, shall not
exceed $200,000, as adjusted for cost of living increases in accordance with
Section 401(a)(17)(B) of the Code. The cost of living adjustment in effect for a
calendar year applies to Compensation for the determination period that begins
with or within such calendar year.

 

5. Contribution Limitation for Elective Deferrals.    Section 2.15 of the Plan
is hereby amended by the addition of a new final paragraph which provides, in
its entirety, as follows:

 

No Participant shall be permitted to have elective deferrals made under this
Plan, or any other qualified plan maintained by the Employer during any taxable
year, in excess of the dollar limitation contained in Section 402(g) of the Code
in effect for such taxable year, except to the extent permitted under Section
4.1(a)(v) of the Plan and Section 414(v) of the Code, if applicable.

 

IN WITNESS WHEREOF, this Third Amendment has been adopted this 31st day of
December, 2002.

 

 

ANTHEM INSURANCE COMPANIES, INC.

By:

     

--------------------------------------------------------------------------------

   

Chairman of the Anthem Pension Committee

 

3